         Case 8:18-cv-03821-TDC Document 225 Filed 08/04/20 Page 1 of 1



                                              July 29, 2020
VIA EMAIL AND ECF

The Honorable Charles B. Day
United States District Court for the District of Maryland
Greenbelt, MD 20770

Re:    HNLEA et al. v. Prince George’s County et al, Civil Action No. 18-cv-3821

Dear Judge Day:

        At Tuesday’s conference, you ruled that “[i]n large measure, the Court adopted the
proposed discovery schedule as offered by Plaintiffs. In light of the rulings made, Plaintiffs will
submit a proposed Scheduling Order after giving Defendants an opportunity to review. Plaintiffs
are also required to provide notice to Defendants of any proposed mental health/emotional
damages experts no later than August 3, 2020.” ECF 216.

       Plaintiffs drafted a scheduling order and provided it to Defendants yesterday. Defendants
responded and have proposed a change in Paragraph 2 that is inconsistent with your comments
and order concerning the August 3 notice that Plaintiffs must provide to Defendants. Defendants
have submitted broader language which arguably requires Plaintiffs to re-notify them of treating
doctors (who have been known to the Defendants for months and whose records they have long
had). And Defendants have suggested that the Court may want to revisit the issue on August 5.

       Plaintiffs disagree. Plaintiffs’ draft quotes the exact language of your paperless order, see
ECF 216 (cited above), and notified Defendants of the same. We respectfully submit our draft
which uses the language in ECF No. 216 is correct and should not be re-argued.

                                                  Respectfully submitted,

                                                  /s/ John A. Freedman________________
 Dennis A. Corkery (D. Md. No. 19076)             John A. Freedman (D. Md. No. 20276)
 Joanna Wasik (D. Md. No. 21063)                  Adam M. Pergament (admitted pro hac vice)
 WASHINGTON LAWYERS’                              Mei Wah Lee (admitted pro hac vice)
   COMMITTEE FOR CIVIL RIGHTS AND                 Preston Smith (D. Md. Bar No. 21232)
   URBAN AFFAIRS                                  ARNOLD & PORTER KAYE SCHOLER LLP
 700 14th Street NW, Suite 400                    601 Massachusetts Ave., NW Washington, DC
 Washington, DC 20005                             20001-3743
 (202) 319-1000                                   John.Freedman@arnoldporter.com
 dennis_corkery@washlaw.org                       Adam.Pergament@arnoldporter.com
                                                  Mei-Wah.Lee@arnoldporter.com
 Deborah A. Jeon (D. Md. No. 06905)               Preston.Smith@arnoldporter.com
 ACLU OF MARYLAND
 3600 Clipper Mill Road, Suite 350                Counsel for Plaintiffs
 Baltimore, MD 21211
 (410) 889-8555
 jeon@aclu-md.org

                                                 1
